United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, MIAMI
INTERNATIONAL AIRPORT, Miami, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0580
Issued: September 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 21, 2020 appellant filed a timely appeal from a January 9, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 9, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits,
effective February 2, 2020, for failure to complete a Form CA-1032 as requested.
FACTUAL HISTORY
On November 21, 2005 appellant, then a 52-year-old transportation security screener, filed
a traumatic injury claim (Form CA-1) alleging that on November 13, 2005 he injured his left foot
and heel when he was carrying a bag and stumbled off of a curb while in the performance of duty.
OWCP accepted the claim for left plantar fascial fibromatosis, aggravation of left heel spur, two
plantar fibromas of the left foot, benign neoplasm of connective and soft tissue of the left lower
limb including the hip, left synovitis and tenosynovitis, and left foot anesthesia half loss of
sensitivity. It paid appellant wage-loss compensation on the supplemental rolls commencing
January 8, 2006 and on the periodic rolls commencing March 19, 2006.
Over the years, OWCP periodically requested that appellant submit financial disclosure
statements (Form CA-1032) which solicited information about his employment, volunteer work,
dependent(s) status, receipt of other federal benefits and/or payments, and third-party settlements.
On November 12, 2019 OWCP notified appellant that he was required to fully answer all
questions on the enclosed CA-1032 form and return it within 30 days or his benefits would be
suspended. It mailed the notice to appellant’s last known address.
By decision dated January 9, 2020, OWCP suspended appellant’s compensation benefits,
effective February 2, 2020, for failing to complete the CA-1032 form as requested. It advised that
if appellant were to complete and return the form, his compensation benefits would be restored
retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months.4 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528. See also H.B., Docket No. 19-0405 (issued June 26, 2019); M.S., Docket No. 18-1107 (issued
December 28, 2018); C.C., Docket No. 17-0043 (issued June 15, 2018); A.H., Docket No. 15-0241 (issued
April 3, 2015).

2

time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.5
ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective February 2, 2020, for failure to complete the CA-1032 form as requested.
On November 12, 2019 OWCP provided appellant with a CA-1032 form. It properly
advised him that if he did not completely answer all of the questions and return the statement
within 30 days, his benefits would be suspended. The record reflects that OWCP’s letter was
properly sent to appellant’s last known address of record and there is no indication that it was
returned as undeliverable.6 Under the mailbox rule, a document mailed in the ordinary course of
the sender’s business practices to the addressee’s last known address of record is presumed to be
received by the addressee.7
The record indicates that appellant failed to timely submit the CA-1032 form within 30
days of OWCP’s request. Appellant was receiving wage-loss compensation and he was therefore
required to complete the CA1032 form. His failure to file a CA-1032 form within 30 days resulted
in the suspension of compensation. Thus, the Board finds that OWCP properly suspended
appellant’s compensation benefits, effective February 2, 2020, pursuant to 20 C.F.R. § 10.528.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective February 2, 2020, for failure to complete a CA-1032 form as requested.

5

Id.; see also id. at § 10.525.

6

See H.B., supra note 4; J.J., Docket No. 13-1067 (issued September 20, 2013); Kenneth E. Harris, 54 ECAB 502,
505 (2003).
7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

